Citation Nr: 1207847	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disorder).

2.  Entitlement to service connection for neurological disorder of the lower extremities (sciatica), claimed as secondary to lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1953 to 
July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated January 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a back injury in service.

2.  Lumbar spine disorder symptoms were not chronic in service.

3.  Lumbar spine disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed lumbar spine disability is not related to active service.

5.  The Veteran did not sustain an injury or disease of the sciatic nerve in service. 

6.  Symptoms of sciatica were not chronic in service.

7.  Symptoms of sciatica have not been continuous since service separation.

8.  The Veteran's current sciatica is not related to active service.

9.  The Veteran's sciatica is not causally related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303. 3.307, 3.309 (2011).

2.  Sciatica was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely May and October 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA spine examination in 
November 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a lumbar spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed sciatica.  However, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain any lower extremity injury or disease in service, or otherwise show in-service sciatica symptoms or an in-service event involving the lower extremities, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of sciatica.  The Board also finds that the weight of the lay and medical evidence demonstrates no continuity of sciatica symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for sciatica.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that his current low back disability originated in service and has continued since that time.  In an October 2009 statement, the Veteran wrote that he injured his lower back by falling off the top bunk in service.  He stated that he fell onto a wire basket stretcher.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a lumbar spine injury in service, but that lumbar spine disorder symptoms were not chronic in service.  A March 1971 service treatment record shows that the Veteran reported back pain.  The service examiner reported that the Veteran believed the back pain might be related to kidney trouble.  The Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's lumbar spine injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a lumbar spine injury.  The evidence in this case includes the June 1971 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The June 1971 service separation examiner's review of the history is negative for any reports of symptoms of a back injury or lumbar spine disorder.  The June 1971 service separation clinical findings by the examiner revealed no lumbar spine abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of lumbar spine injury in service, or complaints, treatment, or diagnosis of a lumbar spine disorder either during service or at service separation in June 1971.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since service separation in 
June 1971.  As indicated, at the June 1971 service separation examination, the Veteran did not report any lumbar spine disorder symptoms, and his spine was clinically evaluated as normal.  Following service separation in June 1971, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until February 2008.  The evidence shows that a lumbar spine disorder first manifested many years after service in February 2008, notably over 
37 years after service discharge, when the Veteran was diagnosed with DDD of the lumbar spine.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until February 2008 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic lumbar spine disorder symptoms in service or continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had lumbar spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic lumbar spine disorder symptoms in service and continuous lumbar spine disorder symptoms since service, made in the context of the March 2009 claim for service connection (disability compensation) for a lumbar spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic lumbar spine disorder symptoms in service and continuous post-service lumbar spine disorder symptoms are inconsistent with the Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

In an October 2009 statement, the Veteran wrote that he had sustained a lumbar spine injury service when falling from the top bunk, and that he has had continuous lumbar spine disorder symptoms since service.  In an October 2009 statement, the Veteran's spouse wrote that the Veteran had back pain since they married in 1974.  In a February 2008 private treatment record, the Veteran reported that his lumbar spine disorder symptoms began in 1996, but later stated that the lumbar spine disorder symptoms began in 1971.  See Caluza, 7 Vet. App. 498 (holding that, in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The Veteran's recent statements of chronic lumbar spine disorder symptoms in service and continuous post-service lumbar spine disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  VA treatment records dated from January 1992 to January 1997 do not reflect that the Veteran was diagnosed with a lumbar spine disability or reflect any report of an in-service lumbar spine injury, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service separation.  Private treatment records dated from March 2008 to April 2009 do not reflect any report of an in-service lumbar spine injury, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a lumbar spine injury in service, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a lumbar spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent and inconsistent statements regarding a lumbar spine disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in May 1996 did not include or mention the lumbar spine disorder; the first time the Veteran had asserted a lumbar spine injury during service and continuous lumbar spine disorder symptoms since service was in March 2009.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention low back or sciatica symptoms at that time.  This suggests to the Board that there was no pertinent low back or sciatica symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1996 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back or sciatic disorder at the time of the 1996 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of low back or sciatica symptomatology at the time he filed the claim.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is not related to his active service.  In the November 2009 VA spine examination, the VA examiner diagnosed DDD of the lumbar spine.  The VA examiner opined that, based on the evidence of record, the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the March 1971 service treatment record reflected "back pain" possibly associated with kidney trouble and that there was no evidence of any significant injury in service.  The VA examiner reasoned that the current lower back disorder was not related to the lumbar spine syndrome reported in service.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The Veteran has only asserted in the barest of terms that he injured his back in service and now has a back disability that he feels is related.  

On the question of relationship of current low back disability to service, the only probative nexus opinion on file, in November 2009, weighs against the claim.  The November 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Sciatica

The Veteran has claimed service connection for sciatica, which he essentially contends developed secondary to his lumbar spine disorder.  While this claim appears to be for secondary service connection, the Board will also consider whether the sciatica is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any in-service injury or disease of the sciatic nerve, and sciatica symptoms were not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of symptoms of sciatica.  The June 1971 service separation clinical evaluation does not note any findings of sciatica, indicating as normal the "spine, other musculoskeletal" and "lower extremities."  The clinical examination at service separation does not reflect a diagnosis of sciatica at service separation.  The Veteran has also not contended that sciatica symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of sciatica have not been continuous since service separation in June 1971.  As indicated, at the June 1971 service separation, the Veteran did not report any sciatica symptoms and his spine and lower extremities were clinically evaluated as normal.  Following service separation in June 1971, the evidence of record shows no complaints, diagnosis, or treatment for any sciatica until February 2008.  The evidence shows that sciatica first manifested many years after service in 
February 2008, notably over 37 years after service discharge.  See Maxson, 
230 F.3d at 1333.    

While the Veteran is competent to state that he had sciatica symptoms at any time, the Board finds that the Veteran's more recent assertions of continuous sciatica symptoms since service, made in the context of the September 2009 claim for service connection (disability compensation) for sciatica, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The Board finds the Veteran's recent statements of continuous post-service sciatica symptoms are inconsistent with the Veteran's own histories and complaints reflected in VA and private treatment records.  VA treatment records dated from January 1992 to January 1997 do not reflect that the Veteran was diagnosed with sciatica or reflect any report of chronic sciatica symptoms in service or continuous sciatica symptoms since service separation.  Private treatment records dated from March 2008 to April 2009 do not reflect any report of chronic sciatica symptoms in service or continuous sciatica symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic sciatica symptoms in service or continuous sciatica symptoms since service.  See Cartright at 25; Pond, 12 Vet. App. 341.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of sciatica symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent statements regarding sciatica made pursuant to the recent claim for compensation benefits.   The Board also notes that the Veteran's service connection claim to VA for other disabilities in May 1996 did not include or mention sciatica.  The first time the Veteran had asserted continuous sciatica symptoms since service was in 
September 2009.  

For these reasons, the Board finds that that the lay and medical evidence that is of record weighs against the claim for service connection for sciatica, and outweighs the Veteran's more recent contentions regarding continuous post-service sciatica symptoms; therefore, there is no credible evidence of continuous symptoms of sciatica since service.  

Further, there is no medical opinion that relates the current sciatica to service, and no factual basis for such an opinion, because there was no chronic symptoms in service and no continuous symptoms since service separation that could either serve as a nexus to service or as a factual basis for a medical nexus opinion.  Any such purported opinion of nexus to service would be speculative.  Furthermore, as service connection has been denied for a lumbar spine disability, it is not a service-connected disability; service connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sciatica, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for sciatica is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


